ROETTINGER, J.
The Lockland Lumber Company filed its petition November 5, 1925 in this court setting forth 5 special causes of action and praying for money payment.
Demurrer to this petition being sustained the company filed an amended petition this time containing 4 causes of action and again praying fr money payment.
On June 11, 1926 the company filed its second amended petition naming other defendants, this petition also enumerating 4 causes of action but this time introducing thereunder a mechanic’s lien, prayer was for money judgment and now for the first time plaintiff prays for foreclosure of the lien set up in the amended petition.
Demurrer to this second amended petition being sustained the company filed its third amended petition this time setting forth only 2 causes of action and again praying for money judgment and foreclsure of lien.
Counsel for Robinson contends that it is not proper to insert an entirely new cause of action by amendment and files his motion to strike this third amended petition. The court held:
1. Although actions brought for money judgment may be joined with an action praying for foreclosure of lien in an original petition such prayer for foreclosure cannot be introduced through an amended petition while the original petition asked for money judgment only.
2. It is improper to insert a new cause of action by amendment.
Motion therefore granted.